Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Improved Second Quarter and Year-to-Date Results August 8, 2012, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported year-to-date earnings of $1.1 millionor $0.71 diluted earnings per share compared to $681,000 or $0.44 diluted earnings per share a year earlier.Earnings for the quarter were $509,000 or $0.33 diluted earnings per share compared to $477,000 or $0.31 diluted earnings per share a year earlier.The major contributors to the Bank’s year-to-date performance were a $751,000 decrease in the provision for loan losses, a 41% improvement over last year, and a $442,000 increase in the gain on the sale of mortgage loans over the first six months of last year. Net interest income for the six months decreased $294,000 or 4.40% compared to the same period in 2011 primarily because of slower loan growth. Randolph F. Williams, president and CEO stated, “In addition to the strong earnings growth, we are especially pleased with the improvement in our problem loans.At quarter-end, non-performing assets totaled $11.1 million or 3.02% of total assets, compared to $13.8 million or 3.79%, at the end of 2011.Over 54% of those non-performing loans are either paying as agreed or are under 90 days past due.The allowance for loan losses stands at 1.81% of total loans.” Williams continued, “As a community bank we shy away from the derivatives, options and futures that many of the mega banks utilize.We generate a return for shareholders the old fashioned way…collecting deposits and making loans locally.Almost all of our loans are to people in Indiana, most right here in Tippecanoe County.At the end of June, our loan-to-deposit ratio was 94.9% and our 30-day past due rate was at a nine and one-half year low.Lending locally just makes good sense.” The Bank continues to maintain a strong capital base with a capital-to-asset ratio at June 30, 2012 over 10%, at 10.18% and a risk-based capital ratio of 14.95%, both of which are well above the current definition of “well-capitalized” as defined by the bank regulators.Once the new capital requirements mandated under the Dodd-Frank Act become known, we will be better able to set our longer term capital targets. The closing market price of LSB stock on August 7, 2012 was $18.60 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Three months ended June 30, 2012 (Unaudited) Year ended December 31, 2011 Cash and due from banks $ $ Interest bearing deposits Interest bearing time deposits 0 Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off (quarter-to-date and year-to-date, respectively) $ $ Recoveries on loans previously charged off 54 67 Three months endedJune 30, (Unaudited) Six months ended June 30, Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Deposit account service charges Gain on sale of mortgage loans Net gain on sale of securities 0 2 0 2 Net (loss) on sale of real estate owned ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 89 57 Other Total non-interest expense Income before income taxes Income tax expense Net income Other comprehensive income (loss) 73 34 54 56 Comprehensive income Weighted average number of diluted shares Diluted earnings per share $ Return on average equity % Return on average assets % Average earning assets $ Net interest margin % Efficiency ratio % % % %
